Title: From Thomas Jefferson to John Jay, 3 November 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Nov. 3. 1787.

My last letters to you were of the 8th. and 27th. of October. In the former I mentioned to you the declaration of this country that they would interpose with force if the Prussian troops entered Holland, the entry of those troops into Holland, the declaration of England that if France did oppose force they would consider it as an act of war, the naval armaments on both sides, nomination of the Bailli de Suffrein as generalissime on the Ocean, and the cold reception of Mr. Grenville here with his conciliatory propositions, as so many symptoms which seemed to indicate a certain and immediate rupture. It was indeed universally and hourly expected. But the King of Prussia, a little before these last events, got wind of the alliance on the carpet between France and the two empires: he awaked to the situation in which that would place him: he made some applications to the court of St. Petersburgh to divert the empress from the proposed alliance, and supplicated the court of London not to abandon him. That court had also received a hint of the same project; both seemed to suspect, for the first time, that it would be possible for France to abandon the Turks, and that they were likely to get more than they had plaid for at Constantinople: for they had meant nothing more there than to divert the Empress and Emperor from the affairs of the West by employing them in the East, and at the same time to embroil them with France as the patroness of the Turks. The court of London engaged not to abandon Prussia: but both of them relaxed a little the tone of their proceedings. The King of Prussia sent a  Mr. Alvensleben here expressly to explain and soothe: the K. of England, notwithstanding the cold reception of his propositions by Grenville, renewed conferences here through Eden and the Duke of Dorset. The Minister, in the affection of his heart for peace, readily joined in conference, and a declaration and counterdeclaration were cooked up at Versailles, and sent to London for approbation. They were approved, arrived here at 1. o’clock the 27th. were signed that night at Versailles, and on the next day I had the honor of inclosing them to you, under cover to the count de Moustier, whom I supposed still at Brest, dating my letter as of the 27th. by mistake for the 28th. Lest however these papers should not have got to Brest before the departure of the count de Moustier, I now inclose you other copies. The English declaration states a notification of this court in September by Barthelemy their minister at London, ‘that they would send succours into Holland,’ as the first cause of England’s arming; desires an explanation of the intentions of this court as to the affairs of Holland, and proposes to disarm; on condition however that the king of France shall not retain any hostile views in any quarter for what has been done in Holland. This last phrase was to secure Prussia, according to promise. The King of France acknoleges the notification by his minister at London, promises he will do nothing in consequence of it, declares he has no intention to intermeddle with force in the affairs of Holland, and that he will entertain hostile views in no quarter for what has been done there. He disavows having ever had any intention to interpose with force in the affairs of that republic. This disavowal begins the sentence which acknoleges he had notified the contrary to the court of London, and it includes no apology to soothe the feelings which may be excited in the breasts of the patriots of Holland at hearing the king declare he never did intend to aid them with force, when promises to do this were the basis of those very attempts to better their constitution, which have ended in it’s ruin as well as their own. I have analysed these declarations because, being somewhat wrapped up in their expressions, their full import might escape, on a transient reading; and it is necessary it should not escape. It conveys to us the important lesson, that no circumstances of morality, honour, interest, or engagement are sufficient to authorize a secure reliance on any nation, at all times, and in all positions. A moment of difficulty, or a moment of error, may render for ever useless the most friendly dispositions in the king, in the major part of his ministers, and the whole of his nation.The present pacification is considered by  most as only a short truce. They calculate on the spirit of the nation, and not on the agued hand which guides it’s movements. It is certain that from this moment the whole system of Europe changes. Instead of counting together England, Austria, and Russia, as heretofore, against France, Spain, Holland, Prussia and Turkey, the division will probably be England, Holland, and Prussia, against France, Austria, Russia and perhaps Spain. This last power is not sure, because the dispositions of it’s heir apparent are not sure. But whether the present be truce or peace, it will allow time to mature the conditions of the alliance between France and the two empires, always supposed to be on the carpet. It is thought to be obstructed by the avidity of the emperor who would swallow a good part of Turkey, Silesia, Bavaria, and the rights of the Germanic body. To the two or three first articles France might consent, receiving in gratification a well rounded portion of the Austrian Netherlands, with the islands of Candia, Cyprus, Rhodes, and perhaps lower Egypt. But all this is in embryo, incertainly known, and counterworked by the machinations of the courts of London and Berlin.
The following solution of the British armaments is supposed in a letter of the 25th. Ult. from Colo. Blackden of Connecticut now at Dunkirk to the Marquis de la Fayette. I will cite it in his own words. ‘A gentleman who left London two days ago, and came to this place today informs me that it is now generally supposed that Mr. Pitt’s great secret, which has puzzled the whole nation so long, and to accomplish which design the whole force of the nation is armed, is to make a vigorous effort for the recovery of America. When I recollect the delay they have made in delivering the forts in America, and that little more than a year ago one of the British ministry wrote to the king a letter in which were these remarkeable words “if your Majesty pleases America may yet be yours” add to this, if it were possible for the present ministry in England to effect such a matter, they would secure their places and their power for a long time, and should they fail in the end, they would be certain of holding them during the attempt, which it is in their power to prolong as much as they please, and at all events they would boast of having endeavored the recovery of what a former ministry had abandoned, it is possible.’ A similar surmise has come in a letter from a person in Rotterdam to one at this place. I am satisfied that the king of England beleives the mass of our people to be tired of their independance, and desirous of returning under his government: and that the same opinion  prevails in the ministry and nation. They have hired their news-writers to repeat this lie in their gazettes so long that they have become the dupes of it themselves. But there is no occasion to recur to this in order to account for their arming. A more rational purpose avowed, that purpose executed, and, when executed, a solemn agreement to disarm, seem to leave no doubt that the reestablishment of the Stadtholder was their object. Yet it is possible that, having found that this court will not make war in this moment for any ally, new views may arise, and they may think the moment favorable for executing any purposes they may have in our quarter. Add to this that reason is of no aid in calculating their movements. We are therefore never safe till our magazines are filled with arms. The present season of truce or peace should in my opinion be improved without a moment’s respite to effect this essential object, and no means be omitted by which money may be obtained for the purpose. I say this however with due deference to the opinion of Congress, who are better judges of the necessity and practicability of the measure.
I mentioned to you in a former letter the application I had made to the Dutch Ambassadors and Prussian envoy for the protection of Mr. Dumas. The latter soon after received an assurance that he was put under the protection of the states of Holland: and the Dutch Ambassador called on me a few days ago to inform me by instruction from his constituents ‘that the States General had received a written application from Mr. Adams, praying their protection of Dumas: that they had instructed their greffier Fagel to assure Mr. Adams by letter that he was under the protection of the states of Holland, but to inform him at the same time that Mr. Dumas’s conduct, out of the line of his office, had been so extraordinary, that they would expect de l’honnetete de M. Adams, that he would charge some other person with the affairs of the United states, during his absence.’
Your letter of Sep. 8. has been duly received. I shall pay due attention to the instructions relative to the medals, and give any aid I can in the case of Ross’s vessel. As yet however my endeavors to find Monsieur Pauly, avocat au conseil d’etat, rue Coquilliere, have been ineffectual. There is no such person living in that street. I found a M. Pauly, avocat au parlement, in another part of the town: he opened the letter, but said it could not mean him. I shall advertize in the public papers. If that fails, there will be no other chance of finding him. Mr. Warnum will do well therefore to send some other description by which the person may be found. Indeed  some friend of the party interested should be engaged to follow up this business, as it will require a constant attention, and probably a much larger sum of money than that named in the bill inclosed in Mr. Warnum’s letter.
I have the honour to inclose you a letter from Obrian to me containing information from Algiers, and one from Mr. Montgomery at Alicant. The purpose of sending you this last is to shew you how much the difficulties of ransom are increased since the Spanish negotiations. The Russian captives have cost about 8000 livres a peice on an average. I certainly have no idea that we should give any such sum: and therefore if it would be the sense of Congress to give such a price, I would be glad to know it by instruction. My idea is that we should not ransom but on the footing of the nation which pays least, that it may be as little worth their while to go in pursuit of us as any nation. This is cruelty to the individuals now in captivity, but kindness to the hundreds that would soon be so, were we to make it worth the while of those pyrates to go out of the streights in quest of us. As soon as money is provided I shall put this business into train. I have taken measures to damp at Algiers all expectations of our proposing to ransom at any price. I feel the distress which this must occasion to our countrymen there, and their connections: but the object of it is their ultimate good, by bringing down their holders to such a price as we ought to pay: instead of letting them remain in such expectations as cannot be gratified. The gazettes of France and Leyden accompany this. I have the honour to be, with sentiments of the most
